Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment filed on 2/26/2022. Claims 1, 3, 8 and 10 have been amended. 
Currently claims 1-19 are pending.
This Action is made Final. 	
Drawing Objection
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a liquid crystal layer disposed between the array substrate and the color filter substrate” as recited in claim 1. Fig. 1 of the application shows a liquid crystal layer (13) is not disposed between the array substrate (11) and the color filter substrate (12). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing(s). See MPEP § 608.02(d). 
Appropriate correction is required. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jin US 2017/0131608 in view of Zhao et al. US 2020/0073168 and Yang et al. US 2015/0138462.
Claim 1: Jin discloses a liquid crystal display panel, comprising: 
(Fig. 18) [0073]  a color filter substrate 300 comprising a red color resistance, a green color resistance, a blue color resistance, and a white color resistance arranged in an array; 
an array substrate 200 disposed opposite to the color filter substrate, 
(Fig. 2, 5) the array substrate 200 comprises a plurality of data lines 20 and a plurality of gate lines 30 vertically arranged [0046], the data lines 20 and the gate lines 30 divide the array substrate into a plurality of sub-pixel areas (41/42/43/44), 
(Fig. 2) each of the sub-pixel areas corresponds to one of the red color resistance, the green color resistance, the blue color resistance (41/42/43) [0034], and white color resistance (fourth sub-pixels 44 is white sub-pixels) [0035] disposed on the color filter substrate, 
wherein one of the sub-pixel areas corresponding to the red color resistance is defined as a first sub-pixel area 41, one of the sub-pixel areas corresponding to the green color resistance is defined as a second sub-pixel area 42, one of the sub-pixel areas corresponding to the blue color resistance is defined as a third sub-pixel area 43, and one of the sub-pixel areas corresponding to the white color resistance is defined as a fourth sub-pixel area 44; and 
(Fig. 18) a liquid crystal layer 400 disposed between the array substrate 200 and the color filter substrate 300 [0073];
except 
wherein the fourth sub-pixel area is provided with a heating layer configured to heat the liquid crystal layer.
the array substrate further comprises a plurality of first heating traces and a plurality of second heating traces; 
the heating layer, the first heating traces, and the second heating traces are configured to heat the liquid crystal layer; 
wherein the first heating traces go through a display area of the liquid crystal display panel, the second heating traces are disposed along an edge of the heating layer, and the heating layer and the second heating traces are connected to the first heating traces.
however Zhao et al. teach 
Regarding the limitation “the fourth sub-pixel area is provided with a heating layer configured to heat the liquid crystal layer”: Jin discloses in (Fig. 2) [0034] [0041] red, green, blue sub-pixels are for displaying R/G/B images, and the white sub-pixels W (fourth sub-pixel 44) are not for displaying (R/G/B) images; and Zhao et al. teach in (Figs. 1, 3, 4) [0041-0042] a heating electrode layer 15/151 is located on the side of the first substrate 10 facing the liquid crystal layer 30 [0034] for heating all the pixels. Thus it would have been obvious to a person versed in the art the combination Jin/Zhao meets the limitation “the fourth sub-pixel area is provided with a heating layer” as claimed.
Yang et al. teach 
(Fig. 4A) the array substrate further comprises a plurality of first heating traces and a plurality of second heating traces (mesh heating metal member 465 surrounds all the sub-pixel units 400-425, including “first” horizontal heating trace and “second” vertical heating trace) [0039]; 
the heating layer 151 (Zhao’s heating electrode layer 151), the first heating traces 465 and the second heating traces 465 (mesh heating metal member 465 including “first” horizontal heating trace and “second” vertical heating trace) are configured to heat the liquid crystal layer; 
wherein the first heating traces (“first” horizontal heating trace 465) go through a display area of the liquid crystal display panel, the second heating traces (“second” vertical heating trace 465) are disposed along an edge of the heating layer (Zhao’s heating electrode layer 151), and the heating layer (151) and the second heating traces are connected to the first heating traces (mesh heating metal member 465 including “first” horizontal heating trace and “second” vertical heating trace).
It would have been obvious to one of ordinary skill in the art to modify Jin's invention with Zhao’s structure in order to provide warm up under low temperature environment to the display device, as taught by Zhao [Abstract]; and with Yang’s structure in order to provide improved manufacturing of device, as taught by Yang [0038].

Claims 2, 3, 6-10, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin US 2017/0131608, Zhao et al. US 2020/0073168, Yang et al. US 2015/0138462 as applied to claim 1 above, and further in view of Liu et al. CN 107422515.
Claim 2:

(Fig. 7) a substrate 101;
(Figs. 2, 6, 7) a trace layer 11 (gate wires) disposed on the substrate 10/101, wherein the trace layer 11/12 (gate/data wires) comprises the gate/data lines [0035], and a plurality of thin film transistors K (switching elements, TFT) [0036] connected to the gate lines and the data lines 11/12 (TFT with gate electrode connected to a corresponding gate line 11, a source electrode connected to a corresponding data line 12 defining plurality of sub-pixels P) [0035]; 
(Fig. 7) a first passivation layer 103 (passivation layer) [0052] disposed on the trace layer 11 (gate lines); 
(Fig. 7) a first electrode layer 12/13 (common electrode) [0053] disposed on the first passivation layer 103 and configured to provide a first electric field (common electrode); a second passivation layer 104 (insulation layer) disposed on the first electrode layer 12/13; 
a second electrode layer 14 (pixel electrode) [0054] disposed on the second passivation layer 104 and configured to provide a second electric field (pixel electrode); and 
except
the heating layer disposed between the first passivation layer and the trace layer.
however Liu et al teach
(Fig. 6) the heating layer 21 (first heating plate) disposed between the first passivation layer 23 (insulating layer 23 depositing inorganic insulating materials such as silicon oxide and silicon nitride, or depositing an organic material composed of acrylic resin materials, to cover the first heating plate 21) [0051]  and the trace layer 13 (lower substrate 13 is an array substrate, includes a plurality of pixel units arranged in a matrix, data lines and scan lines) [0038].
It would have been obvious to one of ordinary skill in the art to modify Jin's invention with Zhao’s structure in order to provide warm up under low temperature environment to the display device, as taught by Zhao [Abstract]; and with Liu’s structure in order to provide electromagnetic shielding function to the display device, as taught by Liu [Abstract].

Claims 3, 8, 10:
Yang et al. teach
Claim 3: (Figs. 3A, 4A) each of the first heating traces 465 (horizontal heating trace 465) is disposed in parallel with the gate lines 225 (X-direction), and each of the second heating traces 465 (vertical heating trace 465) is disposed in parallel with the data lines 230 (Y-direction) [0022].
Claim 8: (Fig. 4A) the second heating traces 465 (vertical heating trace 465) are disposed along an edge of the heating layer and are connected between two adjacent first heating traces 465/465 (horizontal heating traces 465/465).
Claim 10: (Fig. 4A) at least one end of each of the second heating traces 465 (vertical heating traces 465) is connected to each of the first heating traces 465 (horizontal heating traces 465).  
It would have been obvious to one of ordinary skill in the art to modify Jin's invention with Yang’s structure in order to provide improved manufacturing of device, as taught by Yang [0038].

Claims 4, 5, 16, 17: Jin et al. discloses as above
Claim 4: Regarding the limitation “a width of the each of first heating traces is less than or equal to a width of a trace area of each of the gate lines, and a width of each of the second heating traces is less than or equal to a width of a trace area of each of the data lines”: Liu et al. disclose in (Fig. 6) the heating layer 21 (first heating plate) is disposed between the first passivation layer 23 and the trace layer 13 [0038], to form an electrical circuit such that heat is generated by the heating traces. However in order not to affect the aperture ratio of a displaying pixel in a liquid crystal display panel, i.e., requiring transparent conductor, the heating traces (not for displaying function) are normally provided in parallel with the gate and data lines and having a width smaller than or equal to the widths of the gate line tracing region or data line tracing region, which is obvious as conventional means in the art.
Claim 5: (Figs. 2, 12) [0062] the color filter substrate further comprises a black matrix 104 (black matrix) [0065] disposed at a boundary between the red color resistance 41/101, the green color resistance 42/102, the blue color resistance 43/103, and the white color resistance 44 [0064], and the black matrix covers the trace area of each of the gate lines and the trace area of each of the data lines.
Claim 16: Regarding the limitation “wherein sides of the heating layer, the first heating traces, and the second heating traces facing the liquid crystal layer are black”: the specification in [paragraph 0060] merely stated “the heating layer 12a, sides of the heating layer 12a, the first heating traces 12b, and the second heating traces 12c facing the liquid crystal layer 13 (as shown with reference to FIG. 1) is black, to reduce the reflection effect of the heating layer 12a, the first heating traces 12b and the second heating traces 12c on light.”  Zhao’s heating electrode layer 151 applied into Jin’s fourth sub-pixel 44, “fourth sub-pixel”, are not for displaying images.  However, in order not to affect displaying R/G/B images of a display panel, it would have been obvious to a person versed in the art to have the “fourth sub-pixel” implemented with black color, white color (i.e., to increase/decrease displaying luminance) or with other lighting effects of choice. Thus the claimed limitation is not considered inventive, since applicant has not disclosed the feature solves any state problem or is for any particular purposes.
Claim 17: (Fig. 5) each of the thin film transistors is disposed in the fourth sub-pixel area (each sub-pixel includes a thin film transistor 60) [0045]

Claims 6, 7, 9, 18:
Zhao et al. teach
Claim 6: (Fig. 1) the first heating traces 151, the second heating traces 152, and the heating layer 15 are in the same layer 15 (heating electrode layer) of the array substrate 101 [0031].
Claim 7: (Fig. 1) the heating layer 15 completely covers the fourth sub-pixel area (first electrode 150 runs through the entire display area AA along the first direction D1) [0031].
Claim 9: (Figs. 1, 3) [0026] a heating electrode layer 15/151 the heating layer partially covers the “fourth sub-pixel area” - Jin discloses in (Fig. 2) [0034] [0041] red, green, blue sub-pixels are for displaying R/G/B images, and the white sub-pixels W (fourth sub-pixel 44); and Zhao et al. teach in (Figs. 1, 3) [0026] a heating electrode layer 15/151 is located on the side of the first substrate 101 of the first substrate 10 facing the liquid crystal layer partially heating all the pixels (including Jin’s white sub-pixels W). It would have been obvious to a person versed in the art the combination Jin/Zhao meets the limitation as claimed.
Claim 18: (Fig. 5) a vertical projection of the heating layer 151/15 on the trace layer 11 (gate line) does not coincide with an area occupied by the thin film transistors K (TFT) [0036] on the trace layer.
It would have been obvious to one of ordinary skill in the art to modify Jin's invention with Zhao’s structure in order to provide improved starting-up under low temperature environment to the display device, as taught by Zhao [Abstract].

Claims 11-13, 18, 19 are jected under 35 U.S.C. 103 as being unpatentable over Jin US 2017/0131608, Zhao et al. US 2020/0073168, Yang et al. US 2015/0138462 as applied to claim 3 above, and further in view of Zhao et al. US 2019/0353940 (Hereinafter “Zhao-940”).
Claims 11-13, 18, 19:
Zhao-940 teaches
Claim 11: (Fig. 7) [0041] a heating control module 16, and the heating layer, the first heating traces 15, and the second heating traces 15 are connected to the heating control module (heating control module 16 provides a heating potential to the heating electrode 15 so as to realize heating).
Claim 12: (Fig. 7) [0041] the heating control module 16 is disposed in a non-displaying area (peripheral non-display area) of the liquid crystal display panel [0041].
Claim 13: a temperature sensor configured to detect a temperature of the liquid crystal layer (a temperature sensor and a heating controller for detecting the temperature of the liquid crystal display panel) [0042]
Claim 18: (Fig. 4) a vertical projection of the heating layer 151/15 on the trace layer 11 (gate line) does not coincide with an area occupied by the thin film transistors K (TFT) on the trace layer [0033].
Claim 19: materials of the heating layer, the first heating traces, and the second heating traces are metal (material of the heating electrode 15 may be metal or metal oxide) [0051].
It would have been obvious to one of ordinary skill in the art to modify Jin's invention with Zhao-940’s structure in order to provide improved display quality under low temperature environment to the display device, as taught by Zhao-940 [Abstract].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jin US 2017/0131608, Zhao et al. US 2020/0073168, Yang et al. US 2015/0138462 as applied to claim 3 above, and further in view of Hosoyamada US Pat. 6414740.
Claim 15:
Hosoyamada teaches
(Fig. 6) the temperature sensor 3 (temperature detection element) is disposed between the liquid crystal layer 21 and the color filter substrate 31 (top surface of element 3 is between liquid crystal layer 21 and the color filter substrate 31) [Col. 4, lines 1-5].
.

Response to Arguments
Applicant’s remarks filed 2/26/2022, have been fully considered. 
Regarding applicant’s remarks/arguments:
that “in claim 1, the heating layer 12a is an independent heating element from the first heating traces 12b and second heating traces 12c” :  (see last paragraph, page 7)
Response: the examiner respectfully disagrees, because: (1) Applicant’s Fig. 5 shows the heating layer 12a, the first heating traces 12b and second heating traces 12c are connected together, i.e., heating layer 12a is not an “independent heating element”; i.e., three elements are connected together; and (2) furthermore, Zhao et al. in [0074] teach “the heating electrode may be made of a transparent metal oxide, e.g., indium tin oxide (ITO), to improve the transmittance of the liquid-crystal display panel.” In this case, Zhao ‘s heating electrode is transparent (ITO material) covering the pixels would not affect the displaying image, thus the combination in Lin/Zhao meets the claimed limitation. Furthermore, it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter, but simply what the combination of references makes obvious to one of ordinary skill in the art. In re Bozek, 163 USPQ 545 (CCPA 1969). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871